Citation Nr: 0000061	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  96-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for arthritis of the 
hips.

2.  Entitlement to service connection for arthritis of the 
back.

3. Entitlement to service connection for arthritis of the 
shoulders.

4. Entitlement to service connection for arthritis of the 
arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to June 
1969 and from November 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in August 1996, by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at hearing held on October 27th, 1999, 
before the undersigned Member of the Board who was designated 
by the Chairman of the Board to conduct that hearing.



FINDINGS OF FACT

There is no competent evidence of record to establish the 
presence of arthritis of the hips, back, shoulders and arms 
that is related to the appellant's periods of active duty.


CONCLUSION OF LAW

The appellant's claims for service connection for arthritis 
of the hips, back, shoulders and arms are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Id.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; see Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for 
arthritis of the hips, back, shoulders and arms.  As noted 
above, to meet the requirement of a well grounded claim such 
to allow for analysis of the merits of the claims for service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown supra.

In this case, there is no competent evidence of record to 
establish the presence of arthritis of the hips, back, 
shoulders or arms which is related to the appellant's periods 
of service or any incident therein.  While the appellant has 
testified that he was injured during training in 1968, and 
that he developed arthritis in multiple joints as a result of 
that injury, the evidence of record does not support these 
assertions.  Review of the service medical records for the 
period from June 1967 through the service separation 
examination in April 1969 fails to reveal any evidence of 
chronic residual disability attributable to a fall in 1968.  
In fact, on service separation examination in April 1969, the 
musculoskeletal system was found to be normal.  Furthermore, 
the service medical records covering the period from November 
1990 to March 1991 fail to document any significant findings 
relative to the claims on appeal.  Although treatment reports 
dated after both periods of service document the presence of 
osteoarthritis in multiple joints, (see private treatment 
report dated in September 1998), the record is silent with 
respect to any competent opinion to relate any current joint 
pathology to either period of service.

In view of the above, and the lack of any additional 
competent evidence to the contrary, the Board finds that the 
appellant has not submitted evidence which is deemed 
sufficient to meet the threshold requirements of a well 
grounded claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service are found 
to be inherently incredible when viewed in the context of the 
total record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims for service 
connection; however, through these statements alone, he 
cannot meet the burden imposed by section 5107(a) merely by 
presenting lay beliefs as to his current diagnosis and it's 
relationship to service because his current diagnosis and 
it's relationship to any causative factor or other 
disability, as noted above, is a medical conclusion and lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under section 
5107(a).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
claims are not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claims well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).



ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

